Shepherd, J.:
The opinion of the Court at this term,, between the same parties with reversed relations, practically *674disposes of this appeal. We think that his Honor’s order was judicious under the circumstances, but as we have determined the main question in dispute, it is proper that it should now be modified to meet the changed aspects of the case. We are of the opinion that the order of his Honor, dated 13th of April, 1889, should be continued, with the modification that the defendants may institute proceedings under section 1597 of The Code, or proceed as suggested in the opinion of the Court in the other appeal.
There is error. Let this opinion be certified to the Superior Court, to the end that judgment be entered in accordance therewith.
Error.